Citation Nr: 1747408	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an effective date prior to September 12, 2011 for the grant of a 30 percent disability rating for asthma.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to a rating in excess of 30 percent on an extraschedular basis has been raised by the record in a March 2016 VA Form 646 (in which the representative contended that the Veteran's 2012 notice of disagreement to an April 2012 rating decision was as to the assigned rating).  This issue (and whether it was actually raised in 2012) has not been adjudicated by the Agency of Original Jurisdiction(AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The earliest date of a claim for an increased rating for the Veteran's service-connected asthma disability was September 12, 2011; there were no records in VA's possession prior to that date which can be construed as a formal or informal claim for increased benefits. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 12, 2011 for the grant of a 30 percent disability rating for asthma have not been met. 38 U.S.C.A. §§ 101(30), 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier. (See 38 C.F.R. § 3.400 (o)(2).)

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to an effective date in 2006 based on the onset of an increased asthma symptoms at that time, rather than when he actually filed his claim.

Historically, in a February 1981 rating decision, the RO granted service connection for bronchial asthma and assigned a 10 percent rating effective from February 1980.  In a November 1982 rating decision, the RO found that the Veteran's bronchial asthma had improved and that a reduction from 10 percent to noncompensable was warranted.  The Veteran did not appeal the rating.  In a September 1988 rating decision for civil service preference purposes, the Veteran's bronchial asthma was again found to be less than 10 percent disabling.  

No further action was taken with regard to the Veteran's service-connected disability by VA or the Veteran until 2011.  A September 12, 2011 Report of General Information (VA Form 21-0820) reflects that the Veteran telephoned the RO to open a claim for asthma.  In October 2011, the Veteran submitted a VA Form 21-526 (Veterans Application for Compensation) and reported that his asthma problems began again in approximately August 2006.  In an April 2012 rating decision, the RO granted an increased rating of 30 percent effective from September 12, 2011, the date upon which it had received notification that the Veteran wished to file for an increased rating.

In his May 2012 notice of disagreement, the Veteran stated that his asthma became worse "beginning in August of 2006" and that he was unaware of his right to request benefits earlier than 2011.  In a 2013 VA 21-4142, he again asserted that his disability began to worsen in August 2006. 

The Board understands the Veteran's contention that his service-connected disability began to worsen in severity in 2006 and that he delayed filing for an increase until 2011.  Unfortunately, because Veteran did not file until 2011, he cannot get an effective date of 2006.  

There were three possible ways by which the Veteran could have gotten an effective date in 2006, and none occurred.  First, the Veteran could have filed a claim for an increased rating in 2006.  There is no evidence in the claims file, and the Veteran has not asserted, that he did so.

Second, the Veteran could have filed a claim within one year of the 2006 date upon which his worsening began.  If he had filed a claim in 2007, within one year of the 2006 worsening, his effective date could go back to the 2006 onset of worsening. 38 C.F.R. § 3.400 (o)(2).  There is no evidence in the claims file, and the Veteran has not asserted, that he did so. 

Third, under 38 C.F.R. §3.157, if the Veteran had VA treatment records reflecting increased asthma disability in 2006 or if in 2006 he had submitted private records reflecting increased asthma disability, which would have been considered as an informal claim, he could have had an effective date in 2006.  However, in the present case, the Veteran did not have VA treatment in 2006, and there are no private records which were received in the claims file in 2006. 

The Board is not disputing that the Veteran's symptoms began to increase in severity in 2006; rather, the Board is finding that there is no legal basis for an effective date in 2006.

The Board has also considered whether there is any other date prior to September 12, 2011, which could form the basis for an earlier effective date but finds that there is not. 

As noted above, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The evidence of record reflects that the Veteran's earliest possible application for an increase was September 12, 2011; thus, an effective date prior to that is not warranted.  There are no clinical records or statements by the Veteran received prior to September 12, 2011 which can be considered an informal or formal claim for increased benefits.  The Board has also considered the exception under 38 C.F.R. § 3.400 (o)(2).  If the Veteran's asthma disability worsened from September 2010 to September 2011, the Veteran may be entitled to an increased rating from that date of worsening.  However, and importantly, the Veteran has not averred that the onset of his worsening was in 2010.  To the contrary, he contends it began in 2006, more than five years prior to filing his claim for an increased rating.  (Also, in a VA Form 21-2141 received in October 2011, he referred to his increase as being in recent years; not the past 12 months.)

Moreover, clinical records do not reflect a worsening between September 2010 and September 2011.  Department of Labor Certificates of Health Care Provider for Employee's Serious Health Condition from Dr. S. in 2009 and from Physician's Assistant Z. in 2010 (both of the same practice) reflect that in 2009 and 2010, the Veteran was noted to have had on occasion an asthma flare up which make him unable to work at times.  Dr. S and/or P.A. Z. had treated the Veteran once in 2006, 2007, and 2008, three times in 2009, and once in 2010.

Importantly for purposes of this claim, the 2009 record reflects that the Veteran was taking daily medication in 2009.  Daily medication is one of the criteria which warrants a 30 percent evaluation.  Thus, in 2009, two years prior to filing a claim for an increased rating, the Veteran was already taking daily medication for his asthma.  In other words, his increase from no daily medication to daily medication such as to warrant a 30 percent evaluation did not occur within one year of his 2011 claim.  (Although, he reported an increase in visits to his provider, he did not have an increased in medication with the prior 12 month period (which was required for the 30 percent rating under Diagnostic Code 6602) or monthly visits for required care of exacerbations, or at least three courses of systemic corticosteroids as opposed to less in the prior 12 months.)  Because the evidence establishes that the increase in severity of his asthma occurred more than one year prior to the date the increased rating claim was received by VA, the effective date shall be the date that the claim was received, and no earlier.

Finally, the Board acknowledges the Veteran's statement that he was unaware that he could file a claim for an increased rating.  The absence of such knowledge cannot serve as the basis for an award of benefits. Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance. Morris, at 265.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER


Entitlement to an effective date prior to September 12, 2011 for the grant of a 30 percent disability rating for asthma is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


